Citation Nr: 0007358	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  93-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether there is clear and unmistakable error in a July 
1976 rating decision, and rating decisions thereafter, in 
evaluating the veteran's service-connected dishydrotic eczema 
as a single disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1974.

This appeal stems, in part, from a February 1992 rating 
decision of the RO that denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  The Board of Veterans' Appeals (Board) has 
remanded this issue on more than one occasion for various 
reasons, including for additional development and for 
adjudication of a subsequently raised intertwined claim.  As 
discussed infra, the veteran has withdrawn his appeal on the 
denial of a total rating.

In a July 1976 rating decision, with which the veteran has 
claimed clear and unmistakable error in the rating of his 
service-connected skin disability, service connection was 
also denied for a personality disorder.  In an April 1996 
rating decision, the RO denied, inter alia, entitlement to 
service connection for a psychiatric disability as secondary 
to the veteran's service-connected skin disability.  The 
claim was held not to be well grounded.  In a May 1996 
statement, the veteran discussed his psychiatric symptoms, 
but the RO did not construe this statement as a notice of 
disagreement regarding that denial of service connection.

In June 1997 correspondence, the veteran again raised a claim 
of service connection for a psychiatric disability.  Since 
this claim was intertwined with the then-pending total rating 
claim, the Board remanded it to the RO in August 1998 for 
adjudication.  The RO denied service connection for a 
psychiatric disability in a March 1999 rating decision, on 
the basis that no new and material evidence had been 
presented to reopen.  In April 1999 the veteran's 
representative submitted a VA Form 646 expressing 
disagreement with that determination.  Since no statement of 
the case was then issued by the RO on this claim, the Board 
again remanded the case in April 1999 for the RO do so.  In 
June 1999 the RO issued the needed statement of the case, and 
forwarded a VA Form 9 so that the veteran could appeal the 
denial of the service-connection issue if he wished.

The VA Form 9 that the veteran submitted in June 1999, 
however, fails to mention, in any way, the issue of service 
connection for a psychiatric disability.  In January 2000--
over 60 days following the statement of the case, but within 
a year of the March 1999 RO denial--the representative filed 
a VA Form 646 which contests this denial of service 
connection.  The Board finds that since this VA Form 646 was 
filed within a year of the denial and specifically addresses 
the issue, it constitutes a timely and adequate substantive 
appeal of the denial of service connection for a psychiatric 
disability.  See 38 C.F.R. § 20.302(b) (1999) (a substantive 
appeal generally must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case, or within the remainder of the one-year period 
from the mailing of the notification of the determination 
being appealed, whichever period ends later); see also 
38 C.F.R. § 20.203 (1999).  Although the service-connection 
issue began as a claim intertwined with the now-withdrawn 
total rating claim, the service-connection issue remains in 
appellate status.

Finally, this appeal also stems from the RO's March 1999 
determination that there was no clear and unmistakable error 
in the July 1976 rating decision to evaluate the veteran's 
service-connected skin disability as a single disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed July 1976 rating decision awarded service 
connection for dishydrotic eczema, rating it as one entity.  
The outcome on this issue in the July 1976 rating decision 
was appropriately supported by the evidence then of record.  
Subsequent rating decisions and an August 1998 Board decision 
have rated the disability as one entity.

3.  Evidence submitted since the April 1996 denial of 
entitlement to service connection for a psychiatric 
disability is irrelevant; none of it bears directly or 
substantially upon the claim.  No such evidence is so 
significant that it must be considered in order to decide the 
claim fairly.

4.  In a document dated June 18, 1999, the veteran submitted 
clear notification that he is withdrawing his appeal on the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  This 
notification was received prior to the promulgation of an 
appellate decision on that claim.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been shown in the 
final July 1976 rating decision, or subsequent rating 
decisions, that assigned a single evaluation for the 
veteran's dishydrotic eczema.  38 U.S.C. § 4005 (1970); 38 
C.F.R. §§ 3.104; 3.105 (1976); currently 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104; 3.105 (1999).

2.  No new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The criteria for withdrawal of a substantive appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202; 20.204(b), (c) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and unmistakable error claim

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a); 3.105(a).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter, "Court") has propounded a three-prong 
test to determine whether clear and unmistakable error is 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extent at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) such a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The Court has also indicated that clear and unmistakable 
error is a very specific and a rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra.

In this case, service connection was awarded for dishydrotic 
eczema of the hands and feet, as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (1976), in a 
July 1976 rating decision.  This represented one evaluation 
for one disability.  Diagnostic Code 7806, in 1976 and as it 
does now, was the relevant code for the rating of eczema.  
Since the veteran had dishydrotic eczema, the RO included 
Diagnostic Code 7899 as part of the diagnostic code.  See 
38 C.F.R. § 4.27 (regarding the use of "99" codes for 
unlisted conditions).  The veteran does not contend that the 
diagnostic code applied was inappropriate, per se, and the 
Board finds that no error has been demonstrated in rating 
dishydrotic eczema analogously to simple eczema--no other 
diagnostic code appears to be appropriate.

Diagnostic Code 7806 (1976) states that a 10 percent 
evaluation would be assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  The next higher rating of 30 percent was 
available if there was constant exudation or itching, 
extensive lesions, or marked disfigurement.  Finally a 50 
percent evaluation, the highest available, was appropriate 
with ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or if the condition was 
exceptionally repugnant.

While a May 1976 VA examination report reveals 
"mod[erately]-severe" dishydrotic [eczema], the condition 
was only noted to be present on the hands and feet.  The 
description was of small vesicles along the index finger of 
the right hand, and maceration of the inter-digital areas of 
both feet with scaling and fissuring.  Some redness and 
discharge were noted between the fourth and fifth toes of the 
right foot, slightly extending onto the sole.  That foot had 
a secondary fungus infection.  The endocrine, neurological 
and psychiatric [systems] were all within normal limits.  
This examination report was the most recent evidence in July 
1976 that the RO had to rate the veteran's dishydrotic 
eczema.

Despite the characterization of moderate severity, the skin 
condition was indicated to be limited to the hands and feet.  
Neither the description in the May 1976 VA examination 
report, nor any other evidence of record including the 
service medical records, showed constant exudation or 
itching, extensive lesions, or marked disfigurement--whether 
it actually existed or not.  Thus, the facts as they were 
known supported the 10 percent evaluation.

The veteran contends, however, that he should have received 
separate evaluations for his hands and feet, and that the 
bilateral factor described in 38 C.F.R. § 4.26, then as now, 
provides him with a higher rating.

Title 38 C.F.R. § 4.26, in 1976 and 1999, states in pertinent 
part: 

When a partial disability results from 
disease or injury of both arms, or of 
both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the 
right and left sides will be combined as 
usual, and 10 percent of this value will 
be added (i.e. not combined) before 
proceeding with further combinations, or 
converting to degree of disability.  The 
bilateral factor will be applied to such 
bilateral disabilities before other 
combinations are carried out and the 
rating for such disabilities including 
the bilateral factor in this section will 
be treated as 1 disability for the 
purpose of arranging in order of severity 
and for all further combinations.  ...  (a) 
The use of the terms 'arms' and 'legs' is 
not intended to distinguish between the 
arm, forearm and hand, or the thigh, leg, 
and foot, but relates to the upper 
extremities and lower extremities as a 
whole.  Thus with a compensable 
disability of the right thigh, for 
example, amputation, and one of the left 
foot, for example, pes planus, the 
bilateral factor applies, and similarly 
whenever there are compensable 
disabilities affecting use of paired 
extremities regardless of location or 
specified type of impairment.  ...  (b) The 
correct procedure when applying the 
bilateral factor to disabilities 
affecting both upper extremities and both 
lower extremities is to combine the 
ratings of the disabilities affecting the 
4 extremities in the order of their 
individual severity and apply the 
bilateral factor by adding, not 
combining, 10 percent of the combined 
value thus attained.  (c) The bilateral 
factor is not applicable unless there is 
partial disability of compensable degree 
in each of 2 paired extremities, or 
paired skeletal muscles.

On its face, the foregoing regulation is used as part of the 
mathematical formula used to calculate total levels of 
disability.  See 38 C.F.R. § 4.25 (1976 and 1999) (regarding 
the combined-ratings table).  Title 38 C.F.R. § 4.26 
contemplates separate disabilities of paired extremities, 
such that an additional percentage may be included in the 
rating.  These separate disabilities are rated in such a way 
that after the bilateral factor is applied, they may then be 
treated as one disability for determining overall impairment.

The reverse situation is present in the instant case.  The 
veteran here, in 1976 and now, has only one compensable 
disability ab initio--dishydrotic eczema.  There is no basis 
in the Schedule for Rating Disabilities, 38 C.F.R. Part 4 
that would allow for considering his skin disability to be 
considered to be four disabilities of each extremity for the 
purposes of raising his rating and applying the bilateral 
factor.  The problem with the veteran's argument can be 
demonstrated by looking elsewhere in the 1976 (through 1999) 
regulations.  Degenerative arthritis may exist, for example, 
in both the right and left shoulders.  Separate ratings for 
each shoulder may be awarded since degenerative arthritis--as 
provided under Diagnostic Code 5003 (1976)--is rated based 
upon limitation of motion under the appropriate diagnostic 
codes "for the specific joint or joints involved."  There, 
the two joints could be rated separately and the bilateral 
factor applied as appropriate; the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, specifically permits this.  
The bilateral factor is applied after these disabilities of 
each joint are rated.  Likewise, other disabilities can be 
rated with respect to separate joints or extremities where 
38 C.F.R. Part 4 specifically permits it.  For example, 
Diagnostic Codes 5256 through 5284, for the lower 
extremities, specify different joints/parts that may be rated 
compensably: a knee, an ankle and the like.  The leg may be 
rated on the basis of limitation of motion, or perhaps 
ankylosis of the knee.  Whenever a veteran has more than one 
such service-connected joint, by reference to the Schedule, 
it can be separately rated.

Conversely, Diagnostic Code 7806 (1976) for eczema, does not 
specify particular areas of the body for separate 
consideration.  While eczema may involve multiple areas, the 
diagnostic code treats it as a single disability, based 
partly upon the extensiveness of exfoliation, crusting or the 
like.  The "extensiveness" of the eczema--regardless of 
which extremities may or may not be involved--may raise the 
rating but depending upon the severity thereof.  Thus, merely 
finding the disability present on separate extremities does 
not necessarily provide for a higher rating.  To rate it 
separately for each extremity would ignore the fact that the 
"extensiveness" of the eczema is already contemplated in 
Diagnostic Code 7806.  Moreover, scars from third degree 
burns on widely separated areas are permitted to be rated 
separately and combined under 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (1976 and 1999), note 2.  Thus, by negative 
implication, if the Secretary of the VA had intended for such 
separate ratings for eczema under the same regulation, 
38 C.F.R. § 4.118 (1976 and 1999), that note (or a similar 
one) would have been included to permit such a rating under 
Diagnostic Code 7806.  The note that permits these separate 
ratings clearly applies only to Diagnostic Code 7801.

Since dishydrotic eczema is thus rated as a single entity, 
regardless of where on the body it appears, it cannot be 
separately rated for each extremity.  To do so would amount 
to providing separate evaluations for the same manifestation 
of a disability, in violation of the rule against 
"pyramiding."  38 C.F.R. § 4.14.  The veteran's apparent 
argument, that cellulitis or the infection of the skin should 
have been separately rated in 1976 (or thereafter whenever 
intermittently shown) would also violate the rule against 
pyramiding.  The 1976 VA examination did not reveal 
cellulitis, nor did it reveal a separately ratable 
manifestation resulting from the secondary fungal infection 
that was found.  Whatever the effects were of the fungal 
infection at that time, the overall condition of the skin was 
described in the examination and fully rated by the RO.  The 
RO has always included such secondary findings in the ratings 
provided, and has not separated such findings or refused to 
include them, when shown, in the overall rating.  Without 
evidence of separate manifestations from these secondary 
conditions, the veteran has not shown how his service-
connected skin disability would have been rated differently.

The veteran has made arguments that he should have been 
awarded a higher rating for functional loss due to pain of 
his skin disability under 38 C.F.R. § 4.40.  This regulation 
applies to the musculoskeletal system and not the skin.  
Although Johnson v. Brown, 9 Vet. App. 7, 11 (1996)--which 
specifically held that this regulation only applies to 
disabilities involving loss of motion--had not been decided 
in 1976, the analysis therein still holds with respect to 
38 C.F.R. § 4.40 (1976).  Diagnostic Code 7899-7806 is not 
based upon limitation of motion, and thus 38 C.F.R. § 4.40 is 
inapplicable thereto.

The veteran's more recent arguments regarding "loss of use" 
of his hands and feet do not pertain to the 1976 rating 
decision.  Thus, since those arguments apparently are 
intended to relate to the withdrawn appeal for a total 
rating, they will not be addressed further herein.

The veteran has not alleged in this case that the facts in 
1976 were actually different than as considered by the RO at 
the time; he has only argued that the law was incorrectly 
applied.  Based upon the foregoing discussion, the Board 
finds that the veteran's position cannot be said to be 
"undebatable," and that that the law at the time of the 
July 1976 rating decision was correctly applied to the facts 
as they were known.  There is no basis for revision of the 
decision.  Similarly, no subsequent rating decisions have 
been shown to have been incorrectly based upon the facts 
known at the respective times, compelling different outcomes.  
The applicable law has mostly remained unchanged over the 
course of the subsequent rating decisions.  Although the 
veteran has attempted to argue that he is completely disabled 
by this disability, the challenge to the propriety of 
granting only a single rating for it is the question at issue 
here.

For the reasons set forth supra, the veteran's claim of clear 
and unmistakable error fails on all three prongs of the 
Court's test for clear and unmistakable error.  38 C.F.R. 
§ 3.105; Damrel; Russell; Fugo, all supra.  As discussed 
infra, the claim of whether a total rating for compensation 
purposes based on individual unemployability is warranted is 
a separate issue that has been withdrawn.

The Board notes that it denied an increased rating for the 
veteran's dishydrotic eczema in an August 1998 decision.  The 
veteran's arguments for separate ratings for each extremity 
were of record, but the Board did not provide him with such 
an award.  That decision is final, and since the veteran has 
not claimed clear and unmistakable error with that decision--
as opposed to the underlying RO decisions--the issue cannot 
now be revisited on the basis of clear and unmistakable 
error.  Since that decision directly addressed the underlying 
issue of how the veteran's service-connected dishydrotic 
eczema is rated, it directly subsumed the July 1976 rating 
decision, and all subsequent rating decisions, with respect 
to the propriety of evaluating the dishydrotic eczema as one 
entity.  See Brown v. West, No. 98-7071 (Fed. Cir. Feb. 18, 
2000).

II.  Psychiatric disability, new and material evidence

When a claim is denied by an RO, and a timely notice of 
disagreement has not been filed, that decision generally 
becomes final and the claim may not thereafter be reopened or 
allowed, except as may otherwise be provided by law.  38 
U.S.C.A. § 7105 (West 1991).  An exception to this rule is 
that if new and material evidence is secured with respect to 
a claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a decision becomes final, the Board does not 
have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted); 
Fossie v. West, 12 Vet. App. 1 (1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims has elaborated that first, it 
must be determined whether new and material evidence has been 
presented.  If so, then second, it must be determined whether 
a well-grounded has been presented.  If the claim is well 
grounded, then the claim may be reopened adjudicated upon the 
merits.  Elkins v. West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999).  See also Anglin v. West, No. 
99-7019 (Fed. Cir. Feb. 15, 2000) (holding that nothing in 
Hodge suggested that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence).

Evidence of record prior to the April 1996 rating decision 
denying service connection for a psychiatric disability 
included the service medical records.  Those records show 
that the veteran was referred to a mental health clinic in 
April 1972 for various personal issues; no mention was made 
of his skin problem.  The veteran complained of anxiety, and 
noted previous heavy drinking [of alcohol].  The examiner 
found no evidence of psychosis; the impression was: acute 
situational adjustment reaction, mild.  The veteran was 
hospitalized one-day in service for an acute anxiety reaction 
in March 1973.  The July 1974 Medical Board report--
undertaken due the veteran's skin disability--revealed only 
one psychiatric condition: a passive-aggressive personality 
disorder.  The veteran was hospitalized at a VA facility from 
February to March 1985 with diagnoses of marijuana abuse and 
dependency, and a provisional diagnosis of antisocial 
personality disorder.  He was noted to have "stress" from 
his medical problems.  During a VA hospitalization from 
November to December 1990, the veteran was diagnosed with a 
psychotic disorder, not otherwise specified, severe cannabis 
dependency, alcohol abuse, and a mixed personality disorder 
with "schizoidal"/schizotypal features.  Reportedly, a 
Minnesota Multiphasic Personality Inventory from the mid-
1970s revealed paranoid schizophrenia "if clinical symptoms 
and the signs were found."

As noted service connection for a psychiatric disability was 
denied in an April 1996 rating decision.  This decision was 
not appealed within one year, and the veteran has not 
contended otherwise.

Since the April 1996 rating decision, evidence largely 
pertaining to the veteran's service-connected skin disability 
has been obtained.  A January 1999 VA psychiatric evaluation 
record notes that although the veteran had "struggled" over 
the years with alcohol and drug abuse, he had been 
"completely clean and sober" for the past nine years.  The 
veteran indicated that in the past he had been given a 
diagnosis of manic depression, but it was noted that he had 
been actively abusing substances at that [prior] time.  He 
asserted that a month earlier, he had had one of his first 
panic attacks.  The examiner commented that the only 
significant history was the veteran's past substance abuse.  
The diagnosis was of panic disorder with some agoraphobia--
the veteran reportedly had recently begun having difficulty 
tolerating any type of crowd.  Subsequent VA records from 
1999 reveal that the veteran was being treated for anxiety.

In this case there has been "new" evidence obtained since 
the April 1996 rating decision--pertaining to whether the 
veteran currently has a psychiatric disability and to the 
current problems with his skin disability.  None of that 
evidence, however, is material since nothing therein relates 
any current psychiatric disability to service or to the 
service-connected skin disability.  It cannot be said that 
the new evidence bears directly or substantially upon the 
claim since it in no way provides even a possible nexus to 
service or to the service-connected condition.  Nothing has 
been submitted since the last denial that is so significant 
that it must be considered in order to decide the claim 
fairly.

Without any new and material evidence having been submitted, 
the claim of entitlement to service connection for a 
psychiatric disability is denied.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  See 38 C.F.R. §§ 3.303(c); 
4.9 (1999) (regarding personality disorders, which are not 
disabilities for the purposes of service connection); see 
also Barela v. West, 11 Vet. App. 280 (1998) (regarding the 
permissibility of secondary service connection for substance 
abuse/dependence in certain instances, even though 
compensation is not permitted).


III.  Dismissal of total rating claim

During the pendency of the claim for entitlement to a total 
rating for compensation purposes based on individual 
unemployability, the veteran made contentions at a July 1992 
RO hearing pertaining to the rating of his service-connected 
skin disability.

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  Withdrawal may be made by the appellant or by an 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The veteran, the 
appellant in this case, has withdrawn the appeal of the 
denial of entitlement to a total rating for compensation 
purposes based on individual unemployability.  Therefore, no 
allegations of errors of fact or law remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

No clear and unmistakable error having been found in the July 
1976 rating decision, or subsequent decisions, with respect 
to the assignment of a single evaluation for the veteran's 
service-connected dishydrotic eczema, the appeal on this 
issue is denied.

No new and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disability is denied.

The appeal of entitlement to a total rating for compensation 
purposes based on individual unemployability is dismissed.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 


